IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
VS. No. CR 19-1991JB
ANTONIO CARRILLO,
Defendant.
ORDER ALLOWING WITHDRAWAL OF ATTORNEY
This Matter having come before the Court on Defendant's Motion to Withdraw as Attorney,
the Court being fully advised in the premises, finds that the Motion is well taken.
IT IS THEREFORE ORDERED that the Motion to Withdraw as Attorney filed by attorney
Joe M. Romero, Jr. be and hereby is granted.
IT IS FURTHER ORDERED that new counsel be appointed to represent the Defendant,

pursuant to the provisions of the Criminal Justice Agt.

 

O. Way
TED STATES SRSer JUDGE

 
